                 Case 1:18-cr-00016-RJS Document 110
                                                 109 Filed 04/06/21 Page 1 of 1




                                                April 6, 2021

        Honorable Richard J. Sullivan
        United States Circuit Judge
        United States Courthouse
        40 Foley Square
        New York, New York 10007

               Re:    United States v. Akayed Ullah, 18 CR 16 (RJS)

        Dear Judge Sullivan:

               I write to request a two week adjournment of the sentencing hearing in the above
        captioned matter, currently scheduled for April 8, 2021. An adjournment is requested so
        that Mr. Ullah’s mother, Delruba Begum, can attend the sentencing hearing.

                Within the past week a member of Mrs. Begum’s household, with whom she had
        “close contact,” tested positive for COVID-19. Pursuant to the most recent guidelines for
        entry into the courthouse, Mrs. Begum will be denied entry unless she “achieved full
        vaccination within the past 90 days.” See Fourth Amended Standing Order, 21-mc-00164-
        CM, April 1, 2021, ECF No. 4. According to the guidelines, “A person has achieved full
        vaccination two weeks after they have received the second dose in a two-dose series (Pfizer-
        BioNTech or Moderna), or two weeks after they have received a single-dose vaccine
        (Johnson and Johnson [J&J]/Janssen).” Id. Mrs. Begum received her second dose of a two-
        dose series on April 4, 2021 and, therefore, will not achieve full vaccination or allowed entry
        into the courthouse until, Monday, April 19, 2021.

              Therefore, I respectfully request an adjournment of the sentencing hearing so that
        Mrs. Begum can be present in court to support her son at this most critical moment in his
        life.

               The Government takes no position on this request for an adjournment.

                                                   Respectfully submitted,
                                                   /s/ Amy Gallicchio
                                                   Amy Gallicchio
                                                   Assistant Federal Defenders

        cc:    AUSAs George Turner and Rebekah Donaleski
Defense counsel's motion is granted. IT IS HEREBY ORDERED THAT Defendant Ullah's sentencing is
adjourned to Thursday, April 22, 2021 at 10:00 a.m. in Courtroom 15A at the Daniel Patrick Moynihan
Courthouse, 500 Pearl Street, New York, New York 10007.
SO ORDERED.                                                       ___________________________
Dated: April 6, 2021                                              Hon. Richard J. Sullivan
       New York, New York                                         United States Circuit Judge
                                                                  Sitting by Designation
